1

2

3                                      UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                   ***

6
     BROGAN WYANT,
7
                          Plaintiff,
8                                                      2:19-cv-0-201-APG-VCF
     vs.                                               ORDER
9    AMERICAN EXPEDITING, STACY HOLLY,
     DONNA MULHERN, VICTOR FINNEGAN,
10
     LARRY LEVIN,
11                        Defendants.
12

13         Before the court is the Notice of Voluntary Dismissal (ECF NO. 38).
14         Accordingly,
15         IT IS HEREBY ORDERED that the hearing scheduled for 10:00 AM, October 31, 2019, is
16   VACATED.
17         IT IS FURTHER ORDERED that the proposed discovery plan and scheduling order (ECF NO.
18   36) is DENIED as MOOT.
19

20         DATED this 7th day of October, 2019.
21
                                                              _________________________
                                                              CAM FERENBACH
22                                                            UNITED STATES MAGISTRATE JUDGE

23

24

25
